DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s response filed on September 25, 2022 has been fully considered.  
	The previous claim rejection made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indicated in the Office action dated June 24, 2022 are withdrawn in view of applicant’s amendment made to claims 2, 7, 20 and 26. 
All the previous claim rejections made under 35 U.S.C. 103 are modified in view of amendment made to claims 1 b) and 10 b) and to address new claims. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over  Zhu et al. ("Traditional Chinese herbal medicine" Pharm World Sci 1995; 17 (4): 103-12) ("Zhu" hereunder) in view of Mouradian ("Check out this unique packaging for traditional Chinese medicine", Dieline, August 15, 2018).  
Claim 1 is directed to a method comprising: a) providing a list of ingredients, wherein each ingredient in the list provides a benefit in one or a plurality of different wellness categories; b) identifying a set comprising a plurality of suboptimal wellness categories for a human subject; c) rank ordering ingredients in the list, or mixtures of ingredients in the list, according to level of benefit to the set of suboptimal wellness categories; and d) preparing a package including a plurality of the ingredients or mixtures of ingredients, wherein the ingredients or mixture of ingredients included are chosen in rank order from most to least level of benefit.
Such method is an obvious variation of a preparation process of herbal medicine or traditional Chinese medicine (“TCM”). 
For example, Zhu teaches that Chinese medicine uses the combined use of drugs according to their taste, property, compatibility, contradiction, toxicity, processing, etc.  See p. 103, first column.  The reference suggests that herbal medicines are well classified by such functional categories. The reference teaches that a TCM practitioner typically selects and prescribes based on the principal drug, the associate drug, the adjuvant drug and the messenger drug.  A principal drug is has the most effect on the causes or the main symptoms of the disease and is indispensable to the formula of the prescription; an associate drug aids the principal drug or treats coexisting symptoms; an adjuvant drug  reinforces the effect of the principal drug or the associate drug, directly treats a less important aspect of the disease, reduces the toxicity of the principal or associate drug, or produces an “opposite effect to that of the principal drug but produces a supplementary effect in the treatment and is used in very serious and complex disorders”.  
Amended claim 1 further requires b) wherein the suboptimal wellness categories include at least four biochemical pathway categories, wherein the biochemical pathway categories are determined using tanscriptomic data.  While Zhu teaches that TCM ingredients are listed according to their known functional categories, providing medicinal/pharmaceutical ingredients according to certain scientific principles involves the mental process by the user and would have been obvious.  Applicant also defines in the specification “[b]iological pathways are sequences of proven molecular events  . . . that lead to specific functional outcomes.  Thus, identifying the biochemical pathway categories appears to be no more than obtaining clinical diagnosis or identifying medicinal need of the individual subject. See instant claim 43.  

Although Zhu does not specifically disclose the packaging step as defined in present claim 1 d), such method is well known. 
For example, Mouradian teaches an online TCM pharmacy which provides TCM in labeled, single use pouch containing each dose; the reference teaches that such packaging provides “reliable, accessible and pleasant herbal remedy experience”.   See instant claim 6. 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Zhu and package TCM the mixture of the TCM ingredients to provide the medicine to patients. 
Regarding claims 3-5, Zhu discloses a study wherein doctors prescribed a TCM medicine comprising a mixture of 10 Chinese herbs for the treatment of atopic eczema.  See p. 110, second column. 
Amended claim 3 requires “at least 50 different ingredients”. Amended claim 4 requires “at least any of the top 10 highest ranked ingredients or mixtures of ingredients”.   Adding desired or necessary number or components as needed to prepare multi-component pharmaceutical/medicinal composition would have been obvious. 
Regarding claims 6-9, Mouradian teaches that package is provided in kits to organize pouches in mourning and night sequences for one-week use.  
Amended claim 7 requires that the preparing of the package is for “a plurality of different subjects, each having a different set of suboptimal wellness categories”.  Mouradian teaches that the packaging method is commercially applicable suitable for different subjects. 


Claims 10-18, 20-30, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Mouradian as applied to claims 1-9 as above, and further in view of  Lin et al. (“Development of an automatic dispensing system for traditional Chinese herbs”, J Healthcare Engr, vol. 2017) and Du et al. (CN 105711864 A, published June 29, 2016) (“Du” hereunder). 
Amended claim 10 further requires b) wherein the suboptimal wellness categories include at least four biochemical pathway categories, wherein the biochemical pathway categories are determined using tanscriptomic data.  While Zhu teaches that TCM ingredients are listed according to their known functional categories, providing medicinal/pharmaceutical ingredients according to certain scientific principles involves the mental process by the user and would have been obvious.  Applicant also defines in the specification “[b]iological pathways are sequences of proven molecular events  . . . that lead to specific functional outcomes. Thus, identifying the biochemical pathway categories appears to be no more than obtaining diagnosis or identifying the medicinal need of the individual subject. See instant claim 44. 
Zhu fails to specifically disclose method steps b)-f).  However, taking each ingredient from individually labeled medicine containers as needed is a common practice in TCM. 
Lin also teaches an automatic dispensing system for Chinese herbal decoctions for more efficient and precise measuring of the ingredients. The system uses a robot manipulator to facilitate the grasping of ingredients from containers containing the ingredients and automatically dispenses multiple medicine packets.  
Du teaches a control method for automatic dispensing of traditional Chinese medicines, the method comprises taking medicine from medicinal boxes in a medicine storage cabinet; weighing and dispensing the medicine and placing the medicine.  The system uses medicine taking trolley and a medicine dispensing and weighing device, and a medicine dispensing gripper are electrically connected with the control system.  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Zhu and dispense the medicine in well-known method steps such as those disclosed in Lin or Du to minimize dispensing mistakes and increase efficiency.  
Regarding claim 11, Du teaches that an automatic memory system is implemented in the control system, which suggests that the system is programmable. 
Regarding claim 12, adding desired or necessary number or components as needed to prepare multi-component pharmaceutical/medicinal composition would have been obvious.
Regarding claim 13, TCM are botanicals and herbal extracts or seed/root extracts of herbs. 
Regarding claims 15-16,22 and 23, Zhu teaches that TCM ingredients are listed according to their functional categories. 
 Regarding 16-18, using labeled storage containers for an organized and efficient operation is a common practice. 
Regarding claim 20, 21, and 24 manipulating the target amount as needed would have been obvious and well within to one of ordinary skill in the art.  
Regarding claim 25-30, a packaging design of TCM is described in Mouradian and manipulating such as needed would have been obvious. 
Claim 45 requires that the suboptimal wellness categories further comprises at least one suboptimal microbial taxa category.  It is viewed that such limitation merely requires microbial taxa category to be considered in the process of determination of the ingredients to be added in the package, but there is no requirement in claim 45 or the base claim, claim 10, to require any specific component. 


Claim 19 is are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, Mouradian, Lin and Du as applied to claims 1-18 and 20-30 as above, and further in view of Yi et al. (“An overview of traditional Chinese herbal formulae and a propose of a new code system for expressing the formula titles”, eCAM 2004; 1(2) 125-132). 
Lin and Du do not specifically disclose storing ingredients mixtures, such would have been obvious.  Yi teaches that TCM are typically multi-herb formulae and in many cases formulated by “combining pre-existing smaller number-herb formulae.”  See abstract; p. 126, 2nd column; Figures 3 and 4.
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of the Lin and Du and store frequently used smaller number-herb formulae.  The skilled artisan would have been motivated to do so with a reasonable expectation of successfully operating a more efficient herbal medicine dispensing system, as Yi teaches that in most cases pre-existing formulae are combined to make TCM compositions. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/           Primary Examiner, Art Unit 1617